Order unanimously affirmed, without costs. Memorandum: We affirm the order of county court which affirmed the judgment of village court granting petitioner’s request to recover real property in the possession of respondent pursuant to article 7 of the Real Property Actions and Proceedings Law. The lease provided an option for the tenant to renew for two additional one-year terms upon giving the landlord at least 100 days’ notice prior to the expiration of the original term of the lease. The tenant failed to give timely, definite, unequivocal and unqualified notice of his intention to renew. Absent waiver or special circumstances which warrant equitable relief, the right to renew is lost (Fidelity & Columbia Trust Co. v Levin, 128 Misc 838, affd 221 App Div 786, affd 248 NY 551; Mico Mgt. Corp. v Scaraggi, 59 Misc 2d 984; 34 NY Jur, Landlord and Tenant, § 419. Cf. Roys of North Syracuse v P & C Food Markets, 51 AD2d 641). (Appeal from order of Monroe County *667Court affirming judgment of Fairport Village Court in eviction proceeding.) Present—Marsh, P. J., Moule, Cardamone, Simons and Witmer, JJ.